Case 2:18-cr-20495-DML-MKM ECF No. 58 filed 05/01/19    PageID.152   Page 1 of 9



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


United States of America,

                  Plaintiff,              Case No. 18-20495
      v.
                                          Hon. David M. Lawson
Ibraheem Izzy Musaibli,

                  Defendant.
                               /

           Motion to Dismiss First Superseding Indictment
             Count Three for Failure to State an Offense

      Ibraheem Izzy Musaibli, through his attorneys, the Federal

Community Defender for the Eastern District of Michigan, moves this Court

to dismiss Count Three of the First Superseding Indictment filed in this case

for failure to state an offense pursuant to Federal Rule of Criminal Procedure

12(b)(3)(B)(v).

   1. Count Three charges Mr. Musaibli with possessing and discharging a

      firearm (machine gun) in furtherance of a “crime of violence.” 18 U.S.C.

      § 924(c)(1)(A), (B)(ii); First Superseding Indictment, R. 48, at 3.

   2. The Government alleges that the underlying “crime of violence” is

      providing and attempting to provide material support to a designated

      foreign terrorist organization, the offense charged in Count One. Id. at

      2-3.
                                      1
Case 2:18-cr-20495-DML-MKM ECF No. 58 filed 05/01/19     PageID.153   Page 2 of 9



   3. The underlying “crime of violence” charged (1) does not involve a

      substantial risk of the use of physical force, as required by the statute’s

      residual clause, and (2) the residual clause is unconstitutionally vague

      and in violation of due process. Additionally, the underlying “crime of

      violence” predicate does not meet the elements clause because it does

      not include or require the use of physical force. No element of required,

      attempted, or threatened use of physical force means that there is no

      “crime of violence” to meet section 924(c)’s provision.

      Mr. Musaibli moves this Court to dismiss Count Three for failing to

state an offense under Federal Rule of Criminal Procedure 12(b)(3)(B)(v).

The Government does not agree with the requested relief.


                                     Submitted,


                                     s/Fabián Rentería Franco
                                     Fabián Rentería Franco
                                     James R. Gerometta
                                     Miriam Siefer
                                     Attorneys for Mr. Musaibli
                                     FEDERAL COMMUNITY DEFENDER
                                     613 Abbott Street, 5th Floor
                                     Detroit, Michigan 48226
                                     Email: james_gerometta@fd.org
                                     Phone: 313.967.5839
                                     Facsimile: 313.962.0685

Dated: May 1, 2019


                                       2
Case 2:18-cr-20495-DML-MKM ECF No. 58 filed 05/01/19    PageID.154   Page 3 of 9



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


United States of America,

                  Plaintiff,               Case No. 18-20495
      v.
                                           Hon. David M. Lawson
Ibraheem Izzy Musaibli,

                  Defendant.
                               /


     Brief in Support of Motion to Dismiss First Superseding
     Indictment Count Three for Failure to State an Offense

      Ibraheem Izzy Musaibli was originally charged with providing and

attempting to provide material support to a designated foreign terrorist

organization. The Government charged Mr. Musaibli with three additional

counts in its First Superseding Indictment. Count Three charges Mr.

Musaibli with possessing and discharging a firearm (machine gun) during

and in relation to a crime of violence. 18 U.S.C. § 924(c)(1)(A), (B)(ii); First

Superseding Indictment, R. 48, at 3. The Government alleges that the

underlying “crime of violence” is providing and attempting to provide

material support to a designated foreign terrorist organization, the offense

charged in Count One. Id. at 2-3.



                                       1
Case 2:18-cr-20495-DML-MKM ECF No. 58 filed 05/01/19     PageID.155   Page 4 of 9



        The underlying offense fails to qualify as a “crime of violence” for two

principal reasons:

        One: The underlying “crime of violence” of providing and attempting

to provide material support to a designated foreign terrorist organization

does not “by its nature” involve a substantial risk of the use of physical force,

as required by the statute’s residual clause. Further, the residual clause is

unconstitutionally vague and in violation of due process.

        Two: The underlying “crime of violence” predicate does not meet the

statute’s elements clause because it does not include or require the use of

physical force. None of the elements within the Count One charge include or

require the use, attempted use, or threated use of physical force, which are

needed to qualify as a “crime of violence.”

   I.     Count Three fails to state a qualifying section 924(c)
          “crime of violence” offense and the statute’s residual
          clause is unconstitutionally vague to substantiate the
          charge against Mr. Musaibli.

        The Government’s Count Three charge against Mr. Musaibli fails to

identify a qualifying and chargeable offense under section 924(c)’s “crime of

violence” residual clause. A “crime of violence” is an offense “that by its

nature, involves a substantial risk that physical force against the person or

property of another may be used in the course of committing the offense.” 18

                                        2
Case 2:18-cr-20495-DML-MKM ECF No. 58 filed 05/01/19    PageID.156   Page 5 of 9



U.S.C. § 924(c)(3)(B). Here, the underlying “crime of violence” of providing

and attempting to provide material support to a designated foreign terrorist

organization does not “by its nature” involve a substantial risk of the use of

physical force.

      The plain text of section 924(c)’s residual clause requires courts to

consider whether a given offense “by its nature” involves a substantial risk of

the use of physical force, a categorical approach. The statute provision’s

phrase “by its nature” compels such categorical approach. See Leocal v.

Ashcroft, 543 U.S. 1, 7 (2004). In Sessions v. Dimaya, the Supreme Court

confirmed that the categorical approach is not obsolete. See 138 S. Ct. 1204,

1217-18 (2018) (the phrase “by its nature” “tells courts to figure out what an

offense normally – or, as we have repeatedly said, ‘ordinarily’ – entails, not

what happened to occur on one occasion.”).

      A circuit split developed in the aftermath of Dimaya over whether

section 924(c)’s residual clause is unconstitutionally vague and in violation

of due process. See 138 S. Ct. 1204 (2018). After the Dimaya decision, the

Fourth Circuit, Fifth Circuit, Tenth Circuit, and D.C. Circuit concluded that

section 924(c)(3)(B) is unconstitutionally vague. See United States v. Simms,

914 F.3d 229, 236 (4th Cir. 2019); United States v. Davis, 903 F.3d 483, 486

(5th Cir. 2018); United States v. Eshetu, 898 F.3d 36, 37-38 (D.C. Cir. 2018);


                                      3
Case 2:18-cr-20495-DML-MKM ECF No. 58 filed 05/01/19   PageID.157   Page 6 of 9



United States v. Salas, 889 F.3d 681, 686 (10th Cir. 2018); see also United

States v. Cardena, 842 F.3d 959, 996 (7th Cir. 2016) (holding the section

924(c)(3)(B) is unconstitutionally vague pre-Dimaya). Other circuits upheld

section 924(c)’s residual clause post-Dimaya. See United States v. Douglas,

907 F.3d 1, 3 (1st Cir. 2018); Ovalles v. United States, 905 F.3d 1231, 1253

(11th Cir. 2018) (en banc); United States v. Barrett, 903 F.3d 166, 177-84 (2d

Cir. 2018). The circuits that upheld section 924(c)’s residual clause do not

dispute that it is unconstitutionally vague, but instead abandon the

categorical approach to interpreting that provision for a fact-specific

“conduct based” inquiry.

      Earlier this year, the Supreme Court granted a writ of certiorari to

determine whether section 924(c)’s residual clause is unconstitutionally

vague. See United States v. Davis, 903 F.3d 483 (5th Cir. 2018), cert.

granted, 139 S.Ct. 782 (2019). The parties in Davis fully briefed and recently

argued the case before the Supreme Court, and a decision should issue at the

end of this term.

      Because the Davis decision is currently pending, Mr. Musaibli will

need to file supplemental briefing to appropriately address the legal issues

involved and prepare for argument in this Court.




                                      4
Case 2:18-cr-20495-DML-MKM ECF No. 58 filed 05/01/19     PageID.158   Page 7 of 9



   II.     Without section 924(c)’s residual clause, providing or
           attempting to provide material support to a designated
           foreign terrorist organization does not qualify as a “crime
           of violence” under the provision’s elements approach.

         A finding that section 924(c)’s “crime of violence” residual clause is

unconstitutionally vague and invalid, directs this Court to examine whether

Mr. Musaibli’s predicate offenses qualify as felony offenses that have “as an

element the use, attempted use, or threatened use of physical force against

the person or property of another,” 18 U.S.C. § 924(c)(3)(A). This “elements”

clause is nearly identical to the force clause of the Armed Career Criminal Act

(the Act) addressed in Johnson v. United States, 559 U.S. 133 (2010).

         In Johnson, the Supreme Court held that “physical force” in the Act

means “violent force – that is, force capable of causing physical pain or injury

to another person.” 559 U.S. at 140. Recently, the Supreme Court attempted

to clarify that Johnson does not “require any particular degree of likelihood

or probability that the force used will cause physical pain or injury; only

potentiality.” Stokeling v. United States, 139 S. Ct. 544, 554 (2019). Even so,

physical force is still required in an elements clause approach. Here, to

qualify as a predicate offense under section 924(c)’s elements clause, the

underlying offense must include an element of “physical force.” The statute

text is the focus.



                                        5
Case 2:18-cr-20495-DML-MKM ECF No. 58 filed 05/01/19    PageID.159   Page 8 of 9



      None of the required elements delineated in the section 2339B statute

require the use, attempted use, or threated use of physical force. In order to

prove a charge under this statute, the Government must prove that a

defendant:

   1. knowingly provided material support or resources

   2. to a foreign terrorist organization or attempts or conspires to do so and

   3. that the defendant had knowledge that the organization is a designated

      terrorist organization, that the organization has engaged or engages in

      terrorist activity, or that the organization has engaged or engages in

      terrorism.

See 18 U.S.C. § 2339B(a)(1). These elements do not expressly require the

commission of any overt act involving physical force and in fact, the statute

is often violated by individuals making financial contributions to groups

designated as foreign terrorist organizations.

      Providing or attempting to provide material support to a foreign

terrorist organization as charged here is not a qualifying 924(c) “crime of

violence” under the elements clause. Without the predicate offense, Count

Three does not stand on any foundation.




                                      6
Case 2:18-cr-20495-DML-MKM ECF No. 58 filed 05/01/19   PageID.160   Page 9 of 9



                                  Conclusion
      This Court should enter an order dismissing Count Three of the First

Superseding Indictment for failing to state an offense under Federal Rule of

Criminal Procedure 12(b)(3)(B)(v).

                                   Submitted,


                                   s/Fabián Rentería Franco
                                   Fabián Rentería Franco
                                   James R. Gerometta
                                   Miriam Siefer
                                   Attorneys for Mr. Musaibli
                                   FEDERAL COMMUNITY DEFENDER
                                   613 Abbott Street, 5th Floor
                                   Detroit, Michigan 48226
                                   Email: james_gerometta@fd.org
                                   Phone: 313.967.5839
                                   Facsimile: 313.962.0685

Dated: May 1, 2019




                                     7
